 

Exhibit 10.1

 

SAEXPLORATION HOLDINGS, INC.
2013 NON-EMPLOYEE DIRECTOR SHARE INCENTIVE PLAN



(As Adopted Effective ________, 2013)

 

1.                  PURPOSE. The SAExploration Holdings, Inc. 2013 Non-Employee
Director Share Incentive Plan (the “Plan”) is intended (a) to provide incentives
that will attract, retain, and motivate highly competent persons as non-employee
directors of SAExploration Holdings, Inc. (the “Company”), and (b) to assist in
aligning the interests of the Company’s non-employee directors with those of its
other stockholders, by providing non-employee directors with awards of, and
opportunities to acquire, shares of the Common Stock, par value $0.0001 per
share, of the Company (“Common Stock”).

 

2.                  ADMINISTRATION. The Plan will be administered by the Board
of Directors of the Company (the “Board”) or a committee appointed by the Board
consisting of at least two non-employee members (and references herein to the
Board shall be deemed to include references to any such committee, except as the
context otherwise requires). The Board is authorized, subject to the provisions
of the Plan, to establish such rules and regulations as it deems necessary for
the proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
award granted hereunder as it deems necessary or advisable. All determinations
and interpretations made by the Board shall be binding and conclusive on all
participants and their legal representatives.

 

The Board may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant, or agent.
Expenses incurred by the Board in the engagement of such counsel, consultant or
agent shall be paid by the Company.

 

3.                  PARTICIPANTS. Each member of the Board who is not a current
employee of the Company or any subsidiary of the Company (a “Non-Employee
Director”) shall be eligible to participate in the Plan.

 

4.                  TYPES OF BENEFITS. The Board may grant Stock Options (as
defined in Section 6) or Restricted Stock (as defined in Section 7) under the
Plan. Such awards may be evidenced by, and conditioned upon the execution by the
Non-Employee Directors of, agreements (which need not be identical) in such
forms as the Board may from time to time approve (“Award Agreements”); provided,
however, that in the event of any conflict between the provisions of this Plan
and any such Award Agreement, the provisions of this Plan shall prevail.

 

5.                  COMMON STOCK AVAILABLE UNDER THE PLAN.

 

(a)               Subject to the provisions of this Section 5 and any
adjustments made in accordance with Section 8 hereof, the maximum number of
shares of Common Stock that may be delivered to Non-Employee Directors and their
beneficiaries under the Plan shall be 400,000 shares of Common Stock, which may
be authorized and unissued or treasury shares. Any shares of Common Stock
covered by a Stock Option granted under the Plan that is forfeited, is
cancelled, or expires, and any shares of Common Stock attributable to an
Unvested Restricted Stock Award (as defined in Section 7(c) hereof) that are
forfeited, shall be deemed to have been delivered for purposes of determining
the maximum number of shares of Common Stock available for delivery under the
Plan.

 



 

 

 

(b)              If any Stock Option is exercised by tendering shares of Common
Stock to the Company as full or partial payment in connection with the exercise
of a Stock Option under the Plan, the number of shares of Common Stock issued
inclusive of the shares of Common Stock tendered shall be deemed delivered for
purposes of determining the maximum number of shares of Common Stock available
for delivery under the Plan.

 

6.                  STOCK OPTIONS.

 

(a)               GRANT. The Board shall have the authority to grant options to
purchase shares of Common Stock in accordance with the Plan (“Stock Options”),
which may be granted alone or in addition to other awards granted under the
Plan. Stock Options are not intended to constitute “incentive stock options”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). Any Non-Employee Director granted Stock Options pursuant
to the Plan may elect to decline such Stock Options.

 

(b)              NUMBER OF SHARES. The Board shall specify the number of shares
of Common Stock subject to any Stock Option. Except as otherwise provided in the
Award Agreement, the number of shares of Common Stock subject to any Stock
Option shall be adjusted in accordance with Section 8.

 

(c)               EXERCISE PRICE. Each Stock Option granted hereunder shall have
a per-share exercise price equal to the Fair Market Value (as defined in Section
12 hereof) of a share of Common Stock on the date of grant (subject to any
adjustments made in accordance with Section 8 hereof).

 

(d)              PAYMENT OF EXERCISE PRICE. The option exercise price may be
paid in cash or, in the discretion of the Board, by the delivery of shares of
Common Stock then owned by the Non-Employee Director (to be valued at their Fair
Market Value on the date of exercise), or by the withholding of shares of Common
Stock for which a Stock Option is exercisable (to be valued at their Fair Market
Value on the date of exercise), or by a combination of these methods. The Board
may prescribe any other method of paying the exercise price that it determines
to be consistent with applicable law and the purpose of the Plan including,
without limitation, in lieu of the exercise of a Stock Option by delivery of
shares of Common Stock then owned by a Non-Employee Director, providing the
Company with a notarized statement attesting to the number of shares owned, in
which case upon verification by the Company, the Company would issue to the
Non-Employee Director only the number of incremental shares to which the
Non-Employee Director is entitled upon exercise of the Stock Option. In
determining which methods a Non-Employee Director may utilize to pay the
exercise price, the Board may consider such factors as it determines are
appropriate.

 

(e)               EXERCISE PERIOD.

 

(i)                 GENERAL. Stock Options shall become exercisable, as to all
or any installment of the shares of Common Stock subject to the Stock Option, at
such time or times, and subject to such terms and conditions, as shall be
determined by the Board. Except as otherwise provided in the Award Agreement,
each Stock Option shall terminate on the tenth anniversary of the date of grant
unless terminated earlier pursuant to the Plan.

 



 

 

 

(ii)               TERMINATION OF DIRECTORSHIP. Except as otherwise provided in
the Award Agreement, if a Non-Employee Director’s service as a director of the
Company is terminated, any Stock Option previously granted to such Non-Employee
Director shall, to the extent then exercisable but not theretofore exercised,
terminate and become null and void; provided, however, that, if the service of a
Non-Employee Director holding an outstanding Stock Option is terminated by
reason of (A) such a Non-Employee Director’s disability (as defined in Section
22(e)(3) of the Code) or death, or (B) the failure of such Non-Employee Director
to be either nominated for re-election by the Company when he or she is
otherwise eligible to serve as a Non-Employee Director, or to be re-elected by
Stockholders following nomination by the Company, such Stock Option shall remain
exercisable at any time up to and including three months after the date of such
termination of service, and up to and including one year after the date of
termination of service in the case of termination by reason of disability or
death, but in no event shall such Stock Option remain exercisable after the
tenth anniversary of the date of grant.

 

(iii)             EXTENSION OF TERM. Except as otherwise provided in the Award
Agreement, the term of exercise of any outstanding Stock Option held by a former
Non-Employee Director whose service as a director terminated on account of
disability (as defined in Section 22(e)(3) of the Code) or on account of the
failure of such former Non-Employee Director to be either nominated for
re-election by the Company when he or she is otherwise eligible to serve as a
Non-Employee Director, or to be re-elected by Stockholders following nomination
by the Company, and that have a remaining term of less than one year on the date
of such Non-Employee Director’s death shall automatically be extended to the
earlier of the first anniversary of the date of death or the tenth anniversary
of the date of grant.

 

7.                  RESTRICTED STOCK AWARDS FOR NON-EMPLOYEE DIRECTORS.

 

(a)               The Board shall have the authority to grant shares of Common
Stock in accordance with the Plan (“Restricted Stock”), which may be granted
alone or in addition to other awards granted under the Plan.

 

(b)              Each award of Restricted Stock may or may not be subject to
forfeiture or other conditions and restrictions not inconsistent with the Plan.
Except as otherwise provided in the Award Agreement, grants of Restricted Stock
will not be subject to any conditions or restrictions. If an award of Restricted
Stock is subject to forfeiture or other conditions or restrictions, vesting
shall occur and such conditions or restrictions shall lapse, in full or in
installments, upon satisfaction of the conditions specified in the Award
Agreement. The satisfaction of any vesting may be waived in the case of the
Participant’s death or disability. The Company may retain the certificates
representing shares of Restricted Stock in the Company’s possession until such
time as all conditions or restrictions applicable to such shares, including any
conditions or restrictions not constituting a substantial risk of forfeiture
under Section 83 of the Code, are satisfied or have lapsed, and the Non-Employee
Director shall execute in favor of the Company a blank stock power with respect
to such shares of Restricted Stock. Alternatively or additionally, the Company
may cause such Restricted Stock to bear an appropriate legend indicating their
nontransferability, forfeitability, and any additional restrictions placed on
them. Restricted Stock Awards whose shares are subject to forfeiture under this
Section 7(b) shall be referred to in this Plan as “Unvested Restricted Stock
Awards.”

 



 

 

 

(c)               The holders of Restricted Stock awarded under the Plan shall
have the same voting, dividend, and other rights as the Company’s other
stockholders. Except as otherwise provided in the Award Agreement, if an award
of Restricted Stock is subject to any conditions or restrictions, any dividends
or other distributions paid on Restricted Stock will be accumulated and paid
when such Restricted Stock vests. Any such dividends shall be subject to the
same conditions and restrictions, including forfeiture conditions, as the
Restricted Stock to which they relate.

 

8.                  ADJUSTMENT PROVISIONS – CHANGE IN CONTROL.

 

(a)               If there shall be any change in the Common Stock, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, split up, spin-off, combination of shares, exchange
of shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to each outstanding Stock Option and Restricted
Stock Award (including any Unvested Restricted Stock Award) such that each such
Stock Option and Restricted Stock Award shall thereafter be exercisable or
vested and deliverable for such property as would have been received in respect
of the Common Stock subject to such Stock Option and Restricted Stock Award had
such Stock Option and Restricted Stock Award been exercised or vested and
delivered in full immediately prior to such change or distribution, and such an
adjustment shall be made successively each time any such change shall occur. In
addition, in the event of any such change or distribution, in order to prevent
dilution or enlargement of a Non-Employee Director’s rights under the Plan, the
Board will have authority to adjust, in an equitable manner, the number and kind
of shares that may be issued under the Plan, the number and kind of shares
subject to outstanding Stock Option and Restricted Stock Awards (including
Unvested Restricted Stock Awards), and the exercise price applicable to
outstanding Stock Options.

 

(b)              Notwithstanding any other provision of the Plan, if there is a
Change in Control of the Company, all then outstanding Stock Options shall
immediately become exercisable and all shares attributable to Unvested
Restricted Stock Awards shall immediately become vested, as the case may be. For
purposes of the Plan, a “Change in Control” of the Company shall be deemed to
have occurred upon any of the following events:

 

(i)                 any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 30% of the
total voting power represented by the securities of the Company that vote
generally in the election of directors then outstanding (“Voting Securities”);

 

(ii)               during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of the Company and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office, who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

 



 

 

 

(iii)             the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company of such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

(c)               The Board, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Stock Option outstanding
hereunder shall terminate within a specified number of days after notice to the
holder, and such holder shall receive, with respect to each share of Common
Stock subject to such Stock Option, an amount equal to the excess of the Fair
Market Value of such shares of Common Stock immediately prior to the occurrence
of such Change in Control over the exercise price per share of such Stock
Option, such amount to be payable in cash, in one or more kinds of property
(including the property, if any, payable in the transaction constituting the
Change in Control) or in a combination thereof, as the Board, in its discretion,
shall determine. The provisions contained in the preceding sentence shall be
inapplicable to a Stock Option granted within six (6) months before the
occurrence of a Change in Control if the holder of such Stock Option is subject
to the reporting requirements of Section 16(a) of the Exchange Act and no
exception from liability under Section 16(b) of the Exchange Act is otherwise
available to such holder.

 

9.                  NONTRANSFERABILITY. Neither any Stock Option nor any Shares
of Common Stock attributable to an Unvested Restricted Stock Award shall be
transferable and Stock Options shall be exercisable during the Non-Employee
Director’s lifetime only by the Non-Employee Director; provided, however, a
Stock Option may be transferred by the Non-Employee Director’s will or by the
laws of descent and distribution. Notwithstanding the foregoing, at the
discretion of the Board, an award of a Stock Option may permit the
transferability of any such Stock Option by any Non-Employee Director solely to
the Non-Employee Director’s spouse, siblings, parents, children and/or
grandchildren, or to trusts for the benefit of such persons, or to partnerships,
corporations, limited liability companies or other entities owned solely by such
persons, including trusts for such persons, subject to any restriction included
in the award of the Stock Option.

 

 

 

 



10.              OTHER PROVISIONS. Any award under the Plan may be subject to
such other provisions (whether or not applicable to an award granted to any
other Non-Employee Director) as the Board determines appropriate.

 

11.              ISSUANCE OF STOCK CERTIFICATES AND RELATED MATTERS. The Company
may endorse such legend or legends upon the certificates for shares of Common
Stock issued under this Plan and may issue such “stop transfer” instructions to
its transfer agent in respect of such shares as the Board, in its sole
discretion, determines to be necessary or appropriate to (a) prevent a violation
of, or to perfect an exemption from, the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”) or (b) implement the
provisions of the Plan and any agreement between the Company and the
Non-Employee Director. Notwithstanding any other provision of the Plan, the
Company shall have no obligation to deliver any shares of Common Stock under the
Plan unless such delivery would comply with all applicable laws (including,
without limitation the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

12.              FAIR MARKET VALUE. For purposes of this Plan, Fair Market Value
means (a) during such time as the Common Stock is listed on the Nasdaq Stock
Market or any other exchange, the closing price of the Common Stock as reported
by such stock exchange on the day for which such value is to be determined or,
if no sale of the Common Stock shall have been made on any such stock exchange
that day, on the next preceding day on which there was a sale of such Common
Stock, or (b) during any such time as the Common Stock is not listed upon an
established stock exchange, the mean between dealer “bid” and “ask” prices of
the Common Stock in the over-the-counter market on the day for which such value
is to be determined, as reported by the National Association of Securities
Dealers, Inc.

 

13.              TENURE. A Non-Employee Director’s right, if any, to continue to
serve as a director of the Company or any of its subsidiaries or affiliates
shall not be enlarged or otherwise affected by his or her designation as a
participant under this Plan.

 

14.              NO FRACTIONAL SHARES. No fractional shares of Common Stock
shall be issued or delivered pursuant to the Plan. The Board shall determine
whether cash or other property shall be issued or paid in lieu of fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

15.              AMENDMENT AND TERMINATION. The Board may amend the Plan from
time to time or suspend or terminate the Plan at any time. However, no amendment
shall have a material adverse effect on an outstanding Stock Option or Unvested
Restricted Stock Award without the consent of the holder. No amendment of the
Plan may be made without approval of the stockholders of the Company if required
by applicable law or by any listing agreement to which the Company is a party
with a national securities exchange or other market system.

 

16.              GOVERNING LAW. This Plan, any Restricted Stock Award and any
Stock Option granted hereunder, and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).

 



 

 

 

17.              EFFECTIVE DATE AND TERM OF THE PLAN.

 

(a)               The Plan was adopted by the Board on August 13, 2013, and
shall become effective only if the Plan is approved by written consent of a
majority of the stockholders of the Company on the date that is 20 days after
mailing of an Information Statement to the remaining stockholders providing
notice of such approval. If the Plan is not approved by a written consent of the
majority of the Company’s stockholders, the Plan shall be of no force or effect.

 

(b)              Unless early terminated by the Board, this Plan shall continue
to remain effective until such time as no further awards may be granted. The
Plan shall remain in existence with respect to outstanding Stock Options and
Restricted Stock Awards as long as any Stock Option, Restricted Stock Award, or
share of Common Stock attributable to a Stock Option or Restricted Stock Award
remains outstanding and subject to any requirement of the Plan.

 

18.              SECTION 409A. Awards under this Plan must, by the Plan’s terms,
be structured, and shall be administered, in such a way that they are exempt
from the application of the requirements of Section 409A of the Code.

 

 

